PER CURIAM.
AFFIRMED. See Windom v. State, 29 Fla. L. Weekly S191, — So.2d -, 2004 WL 1057640 (Fla. May 6, 2004) (holding that in reviewing an order on a motion for post conviction relief, the trial court’s factual findings are to be given deference); see also Foster v. State, 810 So.2d 910 (Fla.2002) (holding that it is not necessary for a trial court to conduct an evidentiary hearing on claims raised in a post conviction motion that are facially invalid or conclusively refuted by the record).
THOMPSON, MONACO and TORPY, JJ., concur.